                                           Case 3:17-cv-07197-SI Document 163 Filed 06/05/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WILLIAM D. PAUL,                                   Case No. 17-cv-07197-SI
                                   8                     Plaintiff,
                                                                                            ORDER RE: DEPOSITIONS
                                   9              v.
                                                                                            Re: Dkt. No. 162
                                  10     AARON MILLHENCH, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           The parties have submitted a joint statement regarding a dispute that arose at the deposition

                                  14   of defendant Cather regarding objections made by defense counsel. Plaintiff seeks a protective order

                                  15   prohibiting counsel from making improper “speaking objections” and limiting objections to “form”

                                  16   unless an explanation is requested by examining counsel or unless necessary to protect a claim of

                                  17   privilege. Defense counsel asserts that her objections were proper and brief and that she did not

                                  18   coach the witness.

                                  19           Federal Rule of Civil Procedure 30(c)(2) provides that an objection made during a deposition

                                  20   “must be stated concisely in a nonargumentative and nonsuggestive manner.” The Court has

                                  21   reviewed the deposition transcript and concludes that defense counsel’s objections largely complied

                                  22   with this requirement. Defense counsel objected to several questions on the ground that the

                                  23   questions called for expert rather than percipient testimony; the Court agrees that the questions, as

                                  24   phrased, could be interpreted as such. Defense counsel also objected to the manner in which the

                                  25   witness was being questioned (Page. 19); it is the Court’s view that plaintiff’s counsel can ask

                                  26   questions directed at ascertaining intent and what information was communicated between the

                                  27   officers in a different fashion.

                                  28           The Court expects all future deposition objections to be succinct, nonargumentative and
                                           Case 3:17-cv-07197-SI Document 163 Filed 06/05/20 Page 2 of 2




                                   1   noncoaching. The Court also expects counsel to cooperate with each other. If further issues arise

                                   2   during the course of a deposition, counsel are instructed to pause the deposition and immediately

                                   3   contact the Court’s deputy clerk by e-mail to determine whether a conference call with the Court

                                   4   can be arranged. The Court finds it unfortunate that the deposition of Officer Cather was terminated

                                   5   after only 30 minutes, as such practice is not in anyone’s interest.

                                   6

                                   7          IT IS SO ORDERED.

                                   8

                                   9   Dated: June 5, 2020                           ______________________________________
                                                                                       SUSAN ILLSTON
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
